        Case 1:17-cv-01875-PLF Document 148 Filed 07/14/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA


ORGANIC TRADE ASSOCIATION,

       Plaintiff,
       v.                                                Civil Case No. 1:17-cv-01875-PLF

UNITED STATES DEPARTMENT OF
AGRICULTURE, et al.,

       Defendants.


 NOTICE OF VOLUNTARY DISMISSAL OF PLAINTIFF’S FOURTH CLAIM FOR
      RELIEF IN ITS THIRD AMENDED COMPLAINT UNDER LCvR 7


       Plaintiff OTA respectfully submits the following Notice.

1. Count Four of Plaintiff’s Third Amended Complaint (“TAC”) alleged unlawful

   prejudgment, bias and “closed mind” with regard to the prior administration’s course

   reversal and rescission of the Organic Livestock and Poultry Practices final rule and the

   post-remand administrative proceedings it undertook. See ECF No. 121 (TAC).

2. To avoid conflating the conduct of the prior administration with that of the present

   administration, and to avoid compelling current office holders to defend administrative

   practices completed prior to their having begun government service, Plaintiff submitted

   no briefing on summary judgment for Count Four of the TAC, intending thereby to

   voluntarily withdraw Count Four of the TAC. See ECF No. 140-1 (Memorandum of

   Law in Support of Summary Judgment); LCvR 7(b) (unbriefed issue is conceded).

3. However, the filed Motion for summary judgment inadvertently included Count Four in



                                                                                               1
    Case 1:17-cv-01875-PLF Document 148 Filed 07/14/21 Page 2 of 2




the request for positive relief. ECF No. 140 (Motion for Summary Judgment). Plaintiff

seeks positive relief on Counts Two and Three and does not seek positive relief under

Count Four of the TAC. Attached to this Notice is a conforming copy of the Motion for

Summary Judgment that limits the request for positive relief to Counts Two and Three.


                             Respectfully Submitted:

                             ______/s/_________
                             William J. Friedman
                             107 S. West Street
                             Alexandria, Virginia 22314
                             Phone: 571-217-2190
                             Email: pedlarfarm@gmail.com

                             COUNSEL FOR PLAINTIFF ORGANIC TRADE
                             ASSOCIATION




                                                                                        2
